NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

YISSA EMANUEL,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                      Case No. 2D19-774
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 2, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Mark F. Carpanini,
Judge.



PER CURIAM.

             Affirmed. See § 938.30, Fla. Stat. (2018).



KELLY, MORRIS, and BADALAMENTI, JJ., Concur.